 AMERICAN SAFETY EQUIPMENT CORPORATIONAmerican Safety Equipment Corporation and LodgeNo. 822, International Association of Machinistsand Aerospace Workers, AFL-CIO. Case 14-CA11234March 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn October 30, 1978, Administrative Law JudgeLowell Goerlich issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefand has decided to affirm the rulings, findings, andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, American SafetyEquipment Corporation, Palmyra, Missouri, its offi-cers, agents, successors, and assigns, shall take the ac-tion set forth in the said recommended Order.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 In reviewing the conduct of the parties between the date on which theRegional Director issued the certification and the date on which the Boarddenied Respondent's request for review, the Administrative Law Judge dis-cussed, inter alia, the significance of the filing of 8(aX5) and () charges inMarch 1977 and the subsequent partial settlement of those charges. Al-though we agree, generally, with the Administrative Law Judge's analysis ofthe background facts of this case, and with his conclusion that the recordsupports a finding that Respondent was on notice of the Union's desire forbargaining, we find it unnecessary to rely on, or adopt, the AdministrativeLaw Judge's suggestion that a request for bargaining is implicit in the filingof an 8(a)(5) charge.DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge filed by Lodge No. 822, International Association ofMachinists and Aerospace Workers, AFL CIO, hereincalled the Union, on March 15, 1978, was served by regis-tered mail on American Safety Equipment Corporation,Respondent herein, on or about the same date. A complaintand notice of hearing was issued on June 8, 1978.In the complaint it was charged that Respondent has re-fused and is refusing to recognize and bargain collectivelywith the Union and since February 28, 1978, it has failed tofurnish the Union necessary, relevant, and material infor-mation, all in violation of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended, herein referredto as the Act.Respondent filed timely answers denying that it had en-gaged in or was engaging in the unfair labor practices al-leged and alleging several affirmative defenses.'The case came on for hearing on August 22, 1976, atHannibal, Missouri. Each party was afforded a full oppor-tunity to be heard, to call, to examine and to cross-examinewitnesses, to argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered.i Respondent's affirmative defenses were as follows:FOR A FIRST, SEPARATE AND AFFIRMATIVEDEFENSE, DEFENDENT ALLEGES:The Complaint herein fails to state a claim upon which relief can begranted.FOR A SECOND, SEPARATE AND AFFIRMATIVEDEFENSE, DEFENDANT ALLEGES:The Regional Director erred in setting aside the election conductedpursuant to Section 9(c) of the Act on October 29. 1976, wherein amajority of Respondent's employees in a valid election voted againstrepresentation by the Union herein. Accordingly, the Regional Direc-tor's Second Supplemental Decision and Certification of Representativeissued on January 26, 1977, certifying the Union herein as the collectivebargaining representative of certain of Respondent's employees, is voidas a matter of law.FOR A THIRD, SEPARATE AND AFFIRMATIVEDEFENSE, DEFENDANT ALLEGES:The Union, at no time during its alleged certification year herein,made demand upon the Employer to bargain. Accordingly, the Unionherein has, by its conduct, abandoned and disclaimed interest in repre-sentation of any of Respondent's employees.FOR A FOURTH. SEPARATE AND AFFIRMATIVEDEFENSE, DEFENDANT ALLEGES:On or about March 9, 1978, Respondent's employees filed a Decerti-fication Petition pursuant to Section 9 of the Act, which case is knownon the Board's books and records as Case No. 14-RM-521. Said peti-tion raised a question concerning representation within the meaning ofSection 9 of the Act, and, accordingly, Respondent has, at all timesmaterial herein. been precluded as a matter of law from engaging incollective bargaining negotiations with the Union herein.2 The facts found herein are based on the record as a whole and the obser-vation of the witnesses. The credibility resolutions herein have been derivedfrom a review of the entire testimonial record and exhibits, with due regardfor the logic of probability, the demeanor of the witnesses, and the teachingsof N.L.R.B. v. Walton Manufacturing Compaony & Loganville Pants Co., 369U.S. 404. 408 (1962). As to those witnesses testifying in contradiction to thefindings herein, their testimony has been discredited either as having been inconflict with the testimony of credible witnesses or because it was in and ofitself incredible and unworthy of belief. All testimony has been reviewed andweighed in the light of the entire record. No testimony has been preter-mitted.241 NLRB No. 13115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFindings of Fact,2Conclusions, and Reasons Therefor1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly authorized to do business under the lawsof the State of New York.At all times material herein, Respondent has maintainedits principal office and place of business in Encino, Califor-nia. Respondent maintains another facility at AmericanRoad, Palmyra, Missouri. Respondent is and has at alltimes material herein engaged in the manufacture and non-retail sale and distribution of safety equipment and relatedproducts. Respondent's facility located at Palmyra, Mis-souri, is the only facility involved in this proceeding.During the year ending May 31, 1978, which period isrepresentative of its operations during all times materialherein, Respondent, in the course and conduct of its busi-ness operations, manufactured, sold, and distributed at itsPalmyra, Missouri, facility, products valued in excess of$50,000, of which products valued in excess of $50,000 wereshipped from said facility directly to points located outsideof the State of Missouri.Respondent is now and has been at all times materialherein an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLodge No. 822, International Association of Machinistsand Aerospace Workers, AFL-CIO, is and has been at alltimes material herein a labor organization within the mean-ing of Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The FactsOn October 4, 1976, the Regional Director directed anelection in Case 14-RC-8247 in the following unit of Re-spondent's employees:All production and maintenance employees, includ-ing assemblers, maintenance mechanics, quality con-trol employees, general laborers and lead persons em-ployed at Respondent's Palmyra, Missouri, facility,excluding office clerical and professional employees,guards, and supervisors as defined in the Act.Thereafter on October 29, 1976, an election was conductedin which the Union was defeated by 7 votes; 309 votes werecast, of which 1 was challenged. The Union filed objectionsto conduct affecting the results of the election on November5, 1976. On December 9, 1976, the Regional Director setaside the election and ordered a new election. Respondent'srequest for review was denied and a new election was con-ducted on January 14, 1977. A majority of the votes wascast for the Union; 346 votes were cast; 174 were for theUnion. Respondent filed objections to the election allegingthat "[t]he Regional Director erred in directing and holdingthe election on January 14, 1977, in that said election wasdirected and conducted in violation of 9(c)(3) of the Act inthat a valid election was held in the preceeding twelvemonth period." On January 26, 1977, the Regional Directorissued the Regional Director's Second Supplemental Deci-sion and Certification of Representative. Respondent filed arequest for review with the Board on February 2, 1977.After the certification in January 1977, Union Represent-ative James L. Nauert phoned Industrial Relations Man-ager Donald W. Ahrens and asked him for a plant tour.Nauert also informed Ahrens that he was in the process ofdrawing up a contract and that when it was ready "they"would notify him. Ahrens replied that he could see no prob-lem and would "get back" to him.On February 11, 1977, Respondent posted a notice in theplant advising employees that it was seeking court review ofthe "Board's decision setting aside the election held on Oc-tober 29, 1976, wherein a majority of Palmyra Plant em-ployees voted against union representation." A part of thenotice read:Pending the final outcome of this matter, we will, ofcourse, continue to operate the Palmyra facility in thesame manner as we have in the past, and we will con-tinue to apply the same policies relating to wages,hours and working conditions which have been an-nounced in the past.We will continue to keep you advised of all develop-ments in this matter.On March 4, 1977, Respondent posted another noticeentitled "Employee Equity Committee" which containedthe following language:Last April, we posted a notice reminding you thatwe had an "open door policy" which gave employeesaccess to any member of management if they hadquestions or needed help in solving a problem. Discus-sions followed in May and June to expand this policyto include an Employee Equity Committee, the plansfor which had to be curtailed.We now plan to implement the committee idea. It isvital that we continue to expand our programs to im-prove communications. We will meet periodically witha committee to discuss policies and programs, examineareas of mutual concern, and consider recommenda-tions for improvement.A "pilot" group of six people from various areas ofthe plant will be selected to serve as an advisory groupto help set up guidelines and directions for the perma-nent committee. Volunteers are needed. People whoare interested in other people, who can communicate,who are objective and concerned for the welfare ofothers would be ideal advisory committee members.To be considered for participation on this committee,give your name to your foreman by the end of shiftTuesday, March 8.When the committee has been selected and an-nounced, you may use these people for a "soundingBoard" for your ideas and suggestions. We will appre-ciate and consider any constructive items or commentsyou have.Working together in this fashion will result in a bet-ter place for all of us to work.Upon learning of the notice, Nauert telephoned Ahrens.Among other things he reminded Ahrens that the Unionwas the bargaining agent and that the Union was ready tobargain when Respondent was ready. Ahrens replied that116 AMERICAN SAFETY EQUIPMENT CORPORATIONhe had no control over bargaining. Thereafter, on March23, 1977, the Union filed an 8(a)(5) and (1) charge in Case14-CA-10138.3 The issues raised by the charges were set-tled on April 19, 1977, by Respondent's agreeing to post thestandard notice on employee rights with the language:WE WILL NOT suggest the formation of an EmployeeEquity Committee, or by any other means do anythingthat interferes with the above mentioned rights.The other 8(a)(5) aspects of the charge were withdrawnaround April 12, 1977, by the Union upon the suggestionand advice of the Board's field attorney.On January 26, 1978, the National Labor RelationsBoard denied Respondent's request for review in Case 14-RC-8247 (234 NLRB No. 95).On February , 1978, in a letter, after reciting the over-ruling of Respondent's request for review, the Union in-formed Respondent it was "prepared to negotiate the initialagreement." (G.C. Exh. 6). The Union received no reply tothis letter.On February 28, 1978, the Union addressed another let-ter to Respondent as follows:The letter sent to you on February I, 1978 stillstands as an on going request even though you haverefused to answer said letter.In addition to the requests in that Letter Lodge No.822 now requests the name, address, sex, job classifica-tion, rate of pay and seniority date of each employee asso stipulated as coming under the jurisdiction of theproduction and maintenance unit.We further request a copy of the current health andwelfare program available to these employees as wellas all fringe benefits being granted.In the meantime a strike occurred at Respondent's plantin Fresno, California. Respondent solicited volunteers fromits Palmyra complement to travel to Fresno and work be-hind the picket lines there. One of these employees wasCheryl O'Neal, who, after a 2-week tour, returned to thePalmyra plant in late January 1978. She and others aftertheir experiences in working behind the picket lines inFresno apparently became disenchanted with the Union.4O'Neal commenced circulating a petition during the firstweek in February 1978, in which employees were asked toregister their disfavor for the Union. The petition wassigned by 83 employees and was sent to the Board's Re-gional Office on February 24, 1978. On March 6, 1978,O'Neal filed a decertification petition in Case 14-RD-612.On March 9, 1978, Respondent filed a representation peti-tion in Case 14-RN-521. The list of names submitted to theBoard by O'Neal was deemed inadequate and she was re-quested to submit another document with dates entered af-3 A part of said charge read:Since on or about January 26, 1977, said employer had refused to bar-gain with Lodge No. 822, International Association of Machinists andAerospace Workers, AFL-CIO, the certified representative of its em-ployees in a unit of all production and maintenance employees. includ-ing assemblers, maintenance mechanics, quality control employees, gen-eral laborers and lead persons employed at the Employer's Palmyra,Missouri, facility.4O'Neal testified that pickets had called her "scabbie" and threw eggs ather.ter the employees' signatures. This she did. The documentcontained 89 dated signatures.On March 15, 1978, charges were filed in the instant caseand consideration of the representation case was suspendedpending final disposition of the unfair labor practices. Bothpetitions were later dismissed by the Regional Directoraround June 13, 1978. Upon appeal to the Board, the Re-gional Director's dismissal was affirmed on August 10,1978.Respondent learned of the circulation of the above-men-tioned petition during the period in which O'Neal was solic-iting signatures. Respondent also learned that the 20 em-ployees who had returned from Fresno and otheremployees were discussing the Fresno experience and werelooking upon the Union with disfavor. Moreover, Respon-dent, when it asked for volunteers for work in Fresno re-ceived a positive response from about 80 percent of theemployees. Ahrens testified that between 80 and 85 percentof the employees had spoken to him about the "union situ-ation" and said that they were "opposed to the Union."' Inthis regard, questions were asked by employees as to howthey could get out of the Union and how they could gettheir money back (money paid to the Union). Respondentalso learned that at a union meeting scheduled for February9, 1978, only 20 or 30 people attended. The purpose of themeeting (which Respondent learned through a notice) was"[T]o ratify contract proposals and to elect (1) member tothe Negotiating Committee."B. Conclusions and Reasons ThereforIn the consideration of the principal issue raised hereinthe point of departure is the case of Allstate Insurance Co.,234 NLRB 193 (1978) recently decided by the Board. In theAllstate case, which is almost identical to the instant case,the Board emphasized the importance of the Regional Di-rector's certification and held that the employer was obli-gated to bargain between the time of the Regional Direc-tor's certification and the Board's denial of review of theRegional Director's disposition of the employer's objec-tions. The Board opined, "It is well established that an em-ployer refuses to recognize a certified labor organization atits peril." Such conclusion is obviously in line with Section8(a)(5) of the Act which makes it an unfair labor practicefor an employer to refuse to bargain collectively with therepresentative of its employees when the representative is"designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropri-ate for such purposes." (See Section 9(a) of the Act.) Thuswhen the employees selected the Union to represent themfor the purposes of collective bargaining at the election inconformity with Section 9(a) of the Act on January 14,1977, Section 8(a)(5) of the Act became operational, andRespondent thereafter was obligated to recognize and bar-gain with the Union. In Allstate the Board said that "allthat is required to prove a violation [of Section 8(a)(5) ofthe Act] is the Respondent's admitted refusal to meet withthe certified Unions." Here, Respondent in no uncertainterms manifested a refusal to recognize and bargain withAhrens testified these conversations were initiated b the employees.117 1)1 tISI(ONS ()F NA I I)NAI. I.ABOR RI.A IO()NS BO()ARI)the Jnion when on ehbui iar 11. 1'77. Respondent posteda notice which in eectl ljCejClpd the' I 'nion ;is tile h;argalin-ing agent. Such rejection wi as Ilurth;ir niibiifestcd wvhen Re-spondent. looking askance at its dlt\ to deal onlv with thecertified bargaining agent," pro(ided for the formaltion of anemployee equity cominittee with vhich it vould nmeet peri-odically to discuss policies and prograns. examine areas oftnUtlllll concern, and onsidei ieconil nnda;tions lr im-provementt." oreovei, whenii te Ilnion filed 8(;)i5)charges. Respondent again rejected the I rioni as the exclusive representative of its emplo ces swhen it agreed to settlecertain of the charges but did nolt aree to assule its dutiesto argain hich h;lid attred J " i 7 (finailv when I nionRepresent;tive Nanuert renrinded .lhrens shor tl, alterMarch 4. 177, that the I Tnieln swds tile barN;lining lagentrather than tile clplovce equity ci nnittee and was read sto hargain when Cespondell \I as readJ. hv ignoringl thcUinion's oral requlest to hr,;lin gai;tn ReslponTlet rejectedthe inion as the exclusice barglir;linL representalive andrefused to alsslnle its dult I, to bhlgainOnce nmore, Respondent rjecled thei lniinri as harga;irriniagent when it made nilateral clhar es in w* ages and work-ing cnditio s h1 transiris ring unit eniploNcs outl of theunit to Fresno and then bac.k into he nit without disclussing with the I !nion saclih nl:ttCl'rs iais.s stesvt I;i and livingexpenses, senioritN, Corrsider.iiolls. ld i qher \Volkirig con-ditions.Firally, Respodent rejicted the li non ais tIc exclusivebargaining rcprcsetiilt!'c s lcll it t'tlse t respond to tieI Inion's written request to harglain li- Clhr.llar 1 1 977 i thilface of this negalivr stancel. (VitI r Is l ard aRrgailling bhthire Union were an obvious iulilit I l'idei these CirClnl-stances t holdl that a reslpondcnlt ,ight to be Jtlic\cld oF itsobligation to recogniie lid ;iargaill with thire UInion siouldcompletely fustrate hc Ipolicy th At lie \ tl cciourage "theplractice anild procedilre ot' collecti\ c :rgaining" sec Sc-tion I of te Act) all rarld :ii cllillo er f,r its egregiousintransigence, swhich constituted a stionlg prsuasie 'rceto cause union defection. When Rcspondlcnt's responswe Wiasnegative to the positive dictates of Section 8(a)t5), a viola-tion of tilte section was conilitted 'lihus, Respondent's firstdefense is dismissed. Its second decfcIse is dilenied s is iismotion to dismiss the complaint i its entirety, in that would require in this case the religtigarion of' issues whichwere litigated in the rpresentirlii case (14 R( 824). Itsthird defense is not supported by the crecdible fiacts in therecord' and its fourth dcfense is ininatcrjal in hat it has6 "Ihe Nional I tahbor Relions Act milnksi II the lhl' if the enilployel bargalin colclivelh: with ith chosen representatives t his IcIllpliy'cs tlheobligation bing chis,e. see §9(a) .if the -cl. 29 S § lh9il it c.cts'the negalie dts o reat witih io other.' Sir/ Phorl'o Supli ( rp r:lmitv. NI R, 321 U S 678. 683. e 4 114944)I t is ditlilil t i cr t ltltlc a llli'i piIIillfzi'i ri;,e It Respnd,) lenlt li;(the :nion a trtred ilo hargaii tiha irihe I lim's filing >t the S(.ia(i unlaiirlabor practic chairge i w lt l i wi s alleged thit RcsR odmiidei hls rt'iucd t,hargain sltIe :lilnite ilr 'i i977. the dile ot thta certifi ution N rcelq cs tob.argairn is nimpltrlit il he iling of an 8i O 1t hi!,r}cs See .i1per Jobbirg ( rsparno 222 NI R 817 ( 19'76)i9 ()e Iq ucsti i ahanlldlTIlenl ei tie I iIsa iNlleres i lcircsclillgthe caplo cis i tit: i'Mllgiillllri till ;cc .!lt.llft.,,ri illr ,, ' yrOrltan., /he. -,t ?r, fi r r ' f 't- t/ NiS/ nikr-rdnrtiS (icriter 'ltNlRBti 1467 t{YT1977) whul [lr l It. [ ,, l 1 t1 1I ti.li 1 tl[lell- 1iI tl , 111 e ,!erllploiee lights iN fihing Intir r 1:lb,) pl t. I , i N , i, s ln lil il]e Si iit :Ib(IlonnilTl or tack of icrctiheen iunid that. at all material times herein. Respondentwas hound to recognize and bhargain w ith the nion. Ac--ordinflI-, it is toulInd that (as alleged in the complaint):At all tinies material herein. Respondent has refusedand i reflisiig to Iecognll/e 111i I rlioI as the collectise-bargaining representative oft emplo ees in the unitlounid appropriate] ...and o bargainl collectivelywith the l rnion Ifir a c0ollective-hargliniIg agreementtci5 eriig ellplo es in tilt unit li itfil ;apprropriate]...and that Resp londeit hlis \Iolated Section 8(a)(5) of the,ct.It is further fiund til the inlirm;ation requested bh theiniil on on :ehbrl-lrs 28. 1978. clearly related to the ternisanid inditions of ilempioymicnt of the hbargaining unit em-poyecs aid, therelore, was rele.ant alnd necessary to theI nimon in exercising its f'unctions as the collective-hbargain-ig representative of the ullt emphilovees." Respondent's re-t'isal to turnis the Inion wisilh the rqucsted infoirmationAlddititally vioired i' lon irt i( X ttiad i ( ) the Act.('()N( I t 'I )NS () AI .\I I ie 1 [nion is a abhor organiiization within the meaningit ' hc \ ( t2. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of' the Act arnd it will effectuatethe purposes of the Act for jurisdiction to he exercisedherein.3. All production anl inaitenance employees, includingassemblers maintenance mechanics, quiialit control em-ploe .es, general laborers ani lead persons employed at Re-sp'rilett's Palrlra. Missouri. ilacility, excluding officeclericil and prrfessiornili emnpliees, gulards and supervisorsas definci in the Act. constitute a unit appropriate for col-lective bhrg;linirng wxitlin the mceaning of' 9(h) of the Actl."4. Pursuant to an election held in ('Case 14 R(' 8247, on1Januarr 14. 1977, a mnajurity of the employees of Respon-dent in the unit described above, designated or selected theI 'trionl as their represelntative for the purposes otf collectivebargaining with Respondent.5. At ll titmes ince JanLuar, 14, 1977, the IUnion hasbeen a nd is now. the representative for purposes of' collec-tie bargdining of' the emplo yees i the unit describedaborve, alld, hv irtue of Section 9a) of the Act, has been,and is now, the cxclusive representative of' all emplo(yees insaid unit t'for the purposes of collective bargaining with re-spect to ates o pay, ages hours of emplolmenrt, andother terirs and conditions of' emplo ryment.6. B refusing to recognizc and bargain collectively withthe I tlion and hb refusing to tfurnish the Uion with theintilmatiiln it requested on iFehbriutr 28, 1978, Respondenth s engcitigi i anl is engaging in tunfair labor practicesithilln thie niieanlig o1' Sectim 8X(a)(5) anld () of the Act:7. Ihe aloresaid ulair lahbor practices aft'ect commercewithin thie riearning of Section 2(6) anid 7) of' the Act.[1 -I il he nit qiestir llo , the g ellcr:li 'tiligltlO[l i irl enilTp, r to.rO ldc 1ntor -lratioll thit is nlietdei h\ itc hllgilmlrig reprsentLatls t teor e)r-ope' scritnl i il thls fltullc " , H51 R/ I, ..i. , slu Irrni i l 385 S,1t2, 41 ,1i6 (197I" It l ti i;lC llt ' Ill 1,h IIIJ .IllllllltPu118 AMERI(AN SA:1t"FY tQIII'PMINI (()RPORAI()NIl R 111)oHlaving fullnd that Resporndent lhas engaged in ulnl'.ti' 1.-bhor practices violative o Section 8;)(5) alld ( I) oft IC \c t,it is recommended thail it cac lte rd desist heictromi .ndthat it take certain altirnlliie ic ti i siiigned ito cfitClUilitthe policies of tile Act. It is fillCrti lcl 0inilelcnled. !ll Ordic:to remedy the violation toiind heien. that Resprlldcllt ICCognize and bargain , Ith the I on as the exclusivc h lrgain-ing representative of the enliplioes inll the appropriate unitconcerning any term or coilition ot emnlploment. orchange thereof (as to which it W\ould h ave been required tobargain had Respondent asstiried its haigamining dliut 1January 14, 1977, and Ilheratter ) tor a period ot I erarfrom the date it first coniplls ittl the ()rtci- io hargliiherein, in confrinrit witl Sctiion 8(a;))I o t the Acl. taniemnbod in a signed agreemiiient an iderl-stalidintl raclhd.(See Lamar t lo'l/, 137 NlRB 171 ( 1902). 14() NL Ri 226(1962), Hoi llarm. loultr lnduirie. s ., 189 N l RB 663(1971}). Respondent shall also suppl tlhe inlOrmatijon i-quested by the llnion o(n ehbrl-a- 28. 1977.Upon the basis ot the fregoing findings ot tclt. concil-sions of law, and the entirc record in this proceeding, aidpursuant to Section 10)(c ot the enltC 1eo rd in tl-is po-ceeding, and pursuant o Section (1( I) f 1the Xct, I ilehxissue the fillo ing cconimnsicdlli()RL)DIRtIhe Respondent, Ainerianl Saltt tI I.lipincllt ( 'lOls "'I.-tion, Paliml ra. Missouri. is otficei. sigeellts, successors. andlailssigns, shall:1. ('ease anti desisl lonl:(a) Retusinig to rccogilize arid hiicliai witih I lodge N822, ]nterniltiolI;l \Associ;itioi tof M:chlinist antd Ac ,spae Workers. Ai ((). ais tile exclusive barga iing ! ercsen uative of the emplo \ees in thile oli il1ing apprlpllatC uniitAll prodtlutilon aii mainte i ance cmplloces. Nr ll! l-ing sscrnbleis Tlnainenlance IliechaliiCs. Il-uit (olntrol employees, general iaborers ad leiad ersons cm-ploed at the Respondent's Palmia. MNissomi. iilit\.excliiding sflice clerical and protefssiol:!i emploces.guards. and supervisors ;i dlinld m the ct(h) f-ailing and rellusing to sapl'l>iriiiinotri oncern-ing tunlit clplosecs reqteled h! the I 11111l 111 it, lecterdatellt I:ebruarl 28. 178.t(c) In anL like ( raelted ninlx'[ ilnterielrmg w iith restraip.nig, o' Cosel'Cill elnlplsccs ill tc (e. ci'sl (,! s e I itlhguarantecid them i Sectioni 7 t tlc Ac.2 lakc the ii ',( ing atlinlatixc i lo n x iic l w ill es -itjiite the [ ,tlicic> ill tit ;\It(a) RecognislC alld bargaill ollcticxE xNt11 tile t .tICs.Lidullion as exlusivc reprcscnatiaLse *, Its eniploces's ill thiabhoe-described apprsopriate br;lIgliiiig nilt lld l eillho)dx1 Ini the cset cl .i' ic d ..e...pI -Sl Si'r i .ci ' 1I.i ' i iheRules and Rcgulaillon, ot [he N'.sll.l I h>o Rit,.I i s ild ih fillndmy.ConljUMOissl, .:idi rts, liscide u ()its irein s i l i ll. I To. 1 ltdl i1l ISCt I , l 4Fif the Rule, til ResCLgLsWitL. I' .v -p-Ied :i i'hv [ , .ud a c .filldiIgs t JllCJellMOI 1' ; ti r.l r .s mJ :!i A h , ,l .l l; b ..d i.! 5 t. is',aiN d fCI 1I :il ,1 i ' ....sin a signed agreemelit al; uniderstanding reaclhed in ac-cordance with the rcoiilcmmendations set I;,rth in the Seetionof this L)ecision etiItle 'I he Reined'."(h) Suppl]' to the Iilon intrnimaiolln concerning thei11:1111. tddlSlr c s sex. i, .1) ssl titi ti(i rite oi 5,0 and ,c-slioliT\ daite Its c plllts 'c' 1 lh athe [0ploj/l tst bilgililill imijiut aini) t'uisii i.'l Iotn \ith i a cs st tI me tll-rillhealth Ilk vL'tCIt' c le pi[sI .lll t' :il iatic hn said Cellplo Cecs ise!l as all fr-ici hbenelit, heil egl ilted(c) Pst at i tilw at IlisL N1i:- Es;outri. copies o theattaclihed notice iirkicdl Appendiv'l ('opies ot saild no-tice. r(, nded ,; tile Reionl [)ircI.tor olr Region 14 af'terICil dl s PlilctJ It', [Resp, oins representative. slhall epsted b h t lllncs! ell'i lp)ii rl 'cept thrcot nl d ht' nlilln-htilleCl [\ it tir 61) Ctrlse¢i¢ t1c 1i',s 5!l Crelifle i l icsspicii-sils laces .inllidulg ,ll a11 .i'slt c 11itices t citiplosesier tlstoillilsi] po),,tCd. Rcas! .alc stcps hall he takel hxResponident to ilUlse hilt said noltieS Ltic lot aItered, dle-taced., or coscred h\ n oll mat lial.I(l Nit!t\ tilc Regisonil .)jiectui m Rto 14. iii rit-ing. within 20 days rom the dlite oft' Ihi ()rdtr hit stepsRespOlndcllt ias laken o Ciiii1'lx, ' lsC-i i,\ hI In ti i n'L. t ci -l ll' ( I l s cd t Lt illes Stateis siOt1l t Oi '\[~?t';ti. [[;l t1 'dill it tile Ji!L 'i[ ! t b-. t/rk'!l A IIleN.i[Lo.lka] i .lfimf Rrl.i llRtrJ" sil.,ll] [i.'.i~.t "Jos' t }i n M,-;.ifi[ .I Jtiigllnt1 [I Cl 1.ltcd S.l;C Court .\ppcdl s I III,:iTml .i1 (I)dl o' it Naile llI.',ls Reiltsr1, 13is "\N'l 't NI )I\Nt) I II I t 'M'i I Isfit I i ( Ftt) I ti i s It I IIN \I 1('. 's A I ' Iisi)i }.i I\iis)\S B ) RIXl '\lC-.'' )I Ol I'IltCd sl .ICs (Os\eCllCiiiV\\t i\ i i \Is I ci I. l~, ICC ccslsZcs ;iIsnd lI ll gn tithI.ocal \ .2. I 11teLi.a oial -\Sstclt!IolH si Mach\ili is tsand .-\':vospacc ,t 'i kit'. '\1' ('!]). Is lt stxCiiIICrcpi[esciI;lls\t- ,t OLit Chil 'CCS 11i the Ihll]<Anlg p-t3! Op] lait' /11t lXil i jildtusl u s.idl l/ lliell.iit'e ccniplo1, ce;,. illi tlllll itheI hll Ier, iIltili Ielac Ilcc!hiiiies .I1liailitS,elinio\sed li il'.i sl- i ihi ir i'l, lassotli 'a-cli., c'*t I iin: -tlci s.; Iclic! and 'rfsOSisOnal cil-iAs}'c .I'!i , !Orls r i, he."*ii i ,\ 11 -ls ' t illii [tI>.C< [; SlL[ri ]) lil ! 1[?l 01it .it.' , ill 1 1 ! IhIl '. t ,:S icqtilesticd 1\ lt ' I lisll.VI} il l \ i ll lls il,s .i/r ;Cltt 1s ilTl I/[ ute reith, fcrvilll .ri O CsTs'CeC l Ili)Il sees ill the exel. seo theiti i lits N gllAl I!scI ihci ' Sectinill 7 the Na-t]oslll] il RsJt[ i s 't s .c is i;tri'icded.W: XI II I Ccss!l, C I 'iI 1 ll hI s11etI CCIic\ \ iti lICIlhot 'l) I I}1o! Is Ill ' C ktI ]M\C rI " I Cl;It tI\C o our elll-Ii,,'s .ti L' IL: iltl l t i tlt1 :itrxCi\ ' \ t I Ii-'J,. it Iis Ii li cIlI i l I ,o icerl li g DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe name, address, sex, job classification, rate of pay,and seniority date for employees in the appropriatebargaining unit and will furnish the Union with a copyof the current health and welfare program available tothe employees as well as all fringe benefits beinggranted.AMERICAN SAFETY EQUIPMENT CORPORATION120